Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 10, 2022 was filed after the mailing date of the final Office action on May 4, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, the information disclosure statement filed May 4, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Non-Patent Literature list of Office actions for 17/569,576 and 17/703,123 do not exist.
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feuilloley et al. (2015/0352772) [Feuilloley].
Re Amended Claim 1, Feuilloley – a method for making a marked container – discloses a mono-layer blow molded article [12, Paragraph 87] formed from a preform [14] having a thermally-etched predetermined pattern [39, with laser 40], the article comprising: a body including one or more walls [17] surrounding an interior space and an opening [within 18] in fluid communication with the interior space, the one or more walls having an inner surface, an article outer surface and a thickness [Fig. 3]; a predetermined feature incorporated into the one or more walls, wherein the predetermined feature results at least partially from variations in the thickness of the one or more walls corresponding to the predetermined pattern [Paragraph 62 Lines 3-5, and Paragraphs 85-87], and the predetermined feature is a visually apparent feature selected from the group consisting of indicia [39].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. (2018/0305064) [Lane] in view of Feuilloley.
Re Amended Claim 1, Lane - an etched preform – discloses a mono-layer blow molded article [10, Paragraph 23] formed from a preform having a thermally-etched predetermined pattern [42], the article comprising: a body [34] including one or more walls surrounding an interior space and an opening [within finish 20] in fluid communication with the interior space, the one or more walls having an inner surface, an article outer surface and a thickness [Fig. 1a]; a predetermined feature incorporated wherein the predetermined feature results at least partially from variations in the thickness corresponding to the predetermined pattern [Fig. 1a].
Lane does not expressly disclose a predetermined feature incorporated into the one or more walls, wherein the predetermined feature results at least partially from variations in the thickness of the one or more walls, wherein the predetermined feature is a visually apparent feature selected from the group consisting of indicia.  However, Feuilloley discloses a blow-molded bottle [Feuilloley, 12, Paragraph 87], with a predetermined feature incorporated into the one or more walls, wherein the predetermined feature results at least partially from variations in the thickness of the one or more walls corresponding to the predetermined pattern [Feuilloley, Paragraph 62 Lines 3-5, and Paragraphs 85-87], and the predetermined feature is a visually apparent feature selected from the group consisting of indicia [Feuilloley, 39].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the bottle can be formed by a preform with an etched design.  See MPEP 2143 (I)(D).  One of ordinary skill would be able to modify the exterior of the Lane bottle to have an etched design with indicia, before the effective filing date of the invention with predictable and obvious results, “…during which a mark is made on the portion of the wall to be deformed so that the mark is stretched at the same time as the wall during the subsequent forming step.” [Feuilloley, Paragraph 19 Lines 5-8].  The examiner notes the forming step is blow molding.
Re Claim 2, Lane in view of Feuilloley discloses the claimed invention according to amended claim 1 above; further, the combination discloses the predetermined pattern includes ablated regions [Lane, 42, Fig. 1a].
Re Claim 3, Lane in view of Feuilloley discloses the claimed invention according to claim 2 above; further, the combination discloses the ablated regions are laser-etched regions [Lane, Paragraph 28 Lines 4-10]
Re Claim 9, Lane in view of Feuilloley discloses the claimed invention according to claim 1 above; further, the combination discloses the inner surface [Lane, 46] has a texture thereon and the article outer surface that is relatively smooth compared to the texture, wherein the texture corresponds to the predetermined thermally-etched pattern [Lane, Paragraph 28 Lines 10-12].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lane in view of Feuilloley as applied to amended claim 1 above, and further in view of Stanca et al. (2012/0193320) [Stanca].
Although the Lane and Feuilloley combination discloses the article includes has an outer surface [Lane, Fig. 1B], the combination does not expressly disclose a label disposed at least partially over the portion of the article outer surface corresponding to the predetermined pattern.  However, Stanca – a collapsible bottle – discloses a smooth surface for which etching can be performed, and a label can be placed over the smooth front surface over the outer surface [Stanca, Paragraph 92 Lines 4-8 and 10-12].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the use of a label on the exterior of the container for which there is etching.  See MPEP 2143 (I)(A).  All of the claimed features are known within the prior art, and one of ordinary skill would be able to modify the etched surface of the Lane container to have a label over the etched region, before the effective filing date of the invention with predictable and obvious results, to prevent the warping of the label on the side of the container.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lane in view of Feuilloley as applied to amended claim 1 above, and further in view of Hatch et al. (5,840,386) [Hatch].
Re Amended Claims 5 and 6, the Lane and Feuilloley combination, although discloses the predetermined feature creates a topography on the article outer surface [Lane, Fig. 1a], the combination does not expressly disclose that the topography has a maximum peak/pit height (Sz) less than 250 microns.  However, Hatch – a sleeve with etching – discloses laser etching a surface, in which the depth has a maximum peak/pit height of 250 microns [Hatch, Col. 5 Lines 5-8].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the etching that can have a specific depth to the etching.  See MPEP 2143 (I)(D).  In addition, Lane and Hatch are both from the art of using laser etching along the surface of a preform.  See MPEP 2141.01 (a)(IV).  One of ordinary skill would be able to modify the depth of the etching on the Lane preform to be less than 250 microns, before the effective filing date of the invention with predictable and obvious results, to determine the accuracy of the mold to see if the mold was made properly [Hatch, Paragraph 9].
Re Amended Claims 7 and 8, the Lane and Feuilloley combination, although discloses the predetermined feature creates a topography on the article outer surface [Lane, Fig. 1a], the combination does not expressly disclose at least one of the etched regions has a root mean square roughness (Sq) of less than or equal to 10 microns.  However, Hatch discloses at least one of the etched regions has a root mean square roughness (Sq) of less than or equal to 10 microns [Hatch, Col. 5 Lines 5-8].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the etching that can have a specific roughness.  In addition, Lane and Hatch are both from the art of using laser etching along the surface of a preform.  See MPEP 2141.01 (a)(IV).  One of ordinary skill would be able to modify the roughness of the etching in the Lane preform to have less than 10 microns, before the effective filing date of the invention with predictable and obvious results, to determine the accuracy of the mold to see if the mold was made properly [Hatch, Paragraph 9].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, see Remarks Page 5 Line 11 to Page 6 Line 8, filed August 4, 2022, with respect to the §103 rejection of claim 1 as unpatentable over Lane in view of Agerton et al. (2020/0024021), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Claim 1 as either rejected under §102(a)(1) anticipating Feuilloley, or under §103 as unpatentable over Lane in view of Feuilloley.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736